Title: James Madison to Martin Van Buren, 11 December 1830
From: Madison, James
To: Van Buren, Martin


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                
                            Decr. 11. 1830
                            
                        
                        
                        I take a liberty, for which I must again apologize; in requesting that the enclosed letters may be forwarded
                            with the first dispatches from the Office of State for Paris & Liverpool, renewing to you, at the same time,
                            assurances of my high esteem & cordial respects.
                        
                        
                            
                                J. M
                            
                        
                    